Citation Nr: 0933645	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-25 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for right carpal tunnel 
syndrome, currently rated 10 percent disabling, on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty for training in the 
Massachusetts National Guard from January 1978 to April 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In that decision, the RO 
denied an increased rating for right carpal tunnel syndrome, 
rated 10 percent disabling.  The RO also continued a 30 
percent rating for status post second and third degree burns 
with residual symptomatology right hand and forearm, and 
continued a 10 percent rating for status post second and 
third degree burns of the left hand.  For the reasons 
explained below, the issues of increased schedular ratings 
for all three disabilities, and increased ratings on an 
extraschedular basis for the right and left hand burns are no 
longer on appeal. 

In December 2007, the Veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the hearing is 
associated with the claims file.

In April 2008, the Board granted increased schedular ratings 
for the right and left hand burns and denied an increased 
schedular rating for the carpal tunnel syndrome. The Board 
also remanded the claims for referral to the Director of VA's 
Compensation and Pension Service (Director) for consideration 
of entitlement to extraschedular ratings for all three 
disabilities in accordance with 38 C.F.R. § 3.321(b) (2008).  
After the Director considered and denied extraschedular 
ratings, the Appeals Management Center (AMC) issued a 
February 2009 supplemental statement of the case (SSOC) with 
regard to the burn claims only.

The Board in June 2009 again remanded the claim for an 
increased rating for carpal tunnel syndrome on an 
extraschedular basis for issuance of a SSOC.

The Board also referred the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU) for initial adjudication by the RO.  
The claims folder does not reflect that this issue has been 
adjudicated.  It is again referred for initial adjudication.

The claim for entitlement to an increased rating for right 
carpal tunnel syndrome, currently rated 10 percent disabling, 
on an extraschedular basis, is again REMANDED to the RO via 
the AMC, in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted, in April 2008, the Board granted increased 
schedular ratings for the right and left hand burns and 
denied an increased schedular rating for the carpal tunnel 
syndrome. The Board also remanded the claims for referral to 
the Director for consideration of entitlement to 
extraschedular ratings for all three disabilities in 
accordance with 38 C.F.R. § 3.321(b).  The Board's remand 
instructions indicated that, if, after referral, any benefit 
sought on appeal remained denied, a SSOC should be issued.  

The AMC referred the claims to the Director, who issued a May 
2008 letter.  The subject line of the letter listed only the 
burn claims.  The body of the letter discussed both the burn 
claims and the carpal tunnel syndrome claim, and concluded 
that an extraschedular rating was not warranted.  In February 
2009, the AMC issued a rating decision granting the increased 
ratings specified by the Board, and issued a SSOC denying 
increased ratings on an extraschedular basis for the right 
and left hand burns based on the Director's May 2008 letter.  
The AMC did not address the claim for an increased rating for 
carpal tunnel syndrome.

In June 2009, the Board, noting that it had instructed that a 
SSOC be issued as to each claim pursuant to 38 C.F.R. § 19.38 
(requiring issuance of a SSOC following a Board remand), and 
that no SSOC had been issued as to the claim for an increased 
rating for carpal tunnel syndrome on an extraschedular basis.  
Thus, because there was no compliance with the Board's remand 
instructions in this regard, the Board was compelled to 
remand the claim for an increased rating for carpal tunnel 
syndrome on an extraschedular basis for issuance of a SSOC.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The only evidence in the claims file dated after the Board's 
June 2009 remand is a certification of appeal (VA Form 8) 
prepared in connection with the initial appeal from the 
January 2007 rating decision denying the claim for an 
increased rating for carpal tunnel syndrome.  In the 
"Remarks" section of this document is a handwritten 
notation dated June 23, 2009, reading, "Decision 1/24/07 
continued."  There are two other words that the Board cannot 
decipher and three initials that appear to be "VCE."

Given that the Board's April 2008 and June 2009 remands 
specifically instructed that a SSOC be issued with regard to 
the claim for an increased rating for right carpal tunnel 
syndrome on an extraschedular basis, and such SSOC has not 
been issued, the Board must again remand this claim for 
issuance of a SSOC specifically addressing this issue.  
Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

Issue a SSOC specifically addressing the 
issue of an increased rating for right 
carpal tunnel syndrome on an 
extraschedular basis, currently rated 10 
percent disabling, in light of the 
Director's May 2008 letter and all other 
relevant evidence. Thereafter, the case 
should be returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




